ORDER

Wilma June Weathers and Cuban Cur-curu (“Appellants”) appeal from the trial court’s judgment granting a permanent injunction against them and in favor of Roger and Barbara Midkiff (“Respondents”).1 Appellants argue the trial court erred in entering a permanent injunction against all defendants, jointly and severally, and not dismissing Respondents’ petition because Respondents failed to plead and prove a right to an injunction. Specifically, Appellants argue that: (1) Respondents did not have an enforceable judgment against all defendants because Cuban Curcuru was not a party to the original action; (2) the Stipulation Agreement and Order was not a final judgment because it did not dispose of all of the issues in the case and because it was not unconditional; (3) the recording of the Stipulation Agreement and Order did not convey an easement; and (4) Respondents failed to plead or prove a right to specific performance, and the Stipulation Agreement and Order had been repudiated.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).

. Respondent’s Motion to Dismiss Appeal for Non-Compliance with Supreme Court Rule 84.04, which was ordered taken with the case on January 17, 2003, is hereby denied.